DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 and 11 in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn as being drawn to a nonelected group. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/616617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each.
Claim 1 of the earlier-filed copending application anticipates claim 1 of the later -filed instant application. A one-way test for distinctness is applied (see MPEP 804). 
Claim 1 of the copending application recites an apparatus for estimating a state of a secondary battery, which connects to a positive electrode lead, a negative electrode lead, a first measuring lead, and a second measuring lead included in the secondary battery, reading on the instantly claimed terminal case. 
Further, the copending claim recites inner terminals on a first surface of the housing and outer terminals on the second surface of the housing. The inner terminals include charge/discharge terminals, thus reading on the “normal mode terminals” and the outer terminals are connected to a voltage measuring circuit thus reading on the “measurement mode terminals”. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10: “…a second surface of the housing different from the first surface the plurality of measurement mode terminals configured to…” should be amended as or similar to “…a second surface of the housing different from the first surface; the plurality of measurement mode terminals configured to…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040095093 A1 (Baba).
Regarding claim 1, Baba discloses a terminal case (Fig. 1, P25, circuit block 20) for connection to a positive electrode lead, a negative electrode lead, a first measuring lead, and a second measuring lead of a secondary battery (Fig. 1, P36, connection terminals 16), the terminal case comprising:
a housing configured to be coupled to the secondary battery (Fig. 1, circuit package 21);
a plurality of normal mode terminals disposed on a first surface of the housing, the plurality of normal mode terminals configured to be connected to each of the positive electrode lead, the negative electrode lead, the first measuring lead and the second measuring lead when the first surface faces the secondary battery (Fig. 1, P40, external connector 27 which includes terminals); and
a plurality of measurement mode terminals disposed on a second surface of the housing different from the first surface, the plurality of measurement mode terminals configured to be connected to each of the positive electrode lead, the negative electrode lead, the first measuring lead and the second measuring lead when the second surface faces the secondary battery (Fig. 1, P37, connection terminals 25 which are connected to a measurement circuit).
Regarding claim 2, Baba teaches the plurality of normal mode terminals is disposed on the first surface at symmetrical positions with respect to the plurality of measurement mode terminals disposed on the second surface (Fig. 1, connector 27 is positioned symmetrically on the first surface in a height and width direction)
Regarding claim 3, Baba teaches the plurality of normal mode terminals (connector 27) is disposed at positions corresponding to positions of the plurality of measurement mode terminals (connection terminals 25) when the housing is rotated around a rotation axis,
the rotation axis including a straight line passing through a center of two surfaces of the housing that are parallel to one another and perpendicular to both the first surface and the second surface of the housing.
Baba does not teach that the normal mode terminals are in the exact position the measurement terminals are when the housing is rotated. Baba teaches that the measurement mode terminals are facing the battery. If the housing is rotated, the normal mode terminals of Baba would also be positioned facing the battery, thus the plurality of normal mode terminals is disposed at positions corresponding to positions of the plurality of measurement mode terminals when the housing is rotated around a rotation axis, and Baba meets all the limitations of claim 3.
Regarding claim 4, Baba teaches that the housing is coupled to the secondary battery with the second surface facing the secondary battery (Fig. 1). The instant claim does not require that the housing is capable of coupling with the first surface facing the battery.
Regarding claim 9, Baba teaches the plurality of measurement mode terminals includes a second charge/discharge positive electrode terminal, a second charge/discharge negative electrode terminal (P36, power source terminals), a first measuring terminal and a second measuring terminal (P36, signal input/output terminals),
wherein the housing is configured to be coupled to the secondary battery with the second surface facing the secondary battery, such that the second charge/discharge positive electrode terminal contacts the positive electrode lead, the second charge/discharge negative electrode terminal contacts the negative electrode lead, the first measuring terminal contacts the first measuring lead, and the second measuring terminal contacts the second measuring lead (Fig. 1).

Allowable Subject Matter
Claims 5-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest a detaching element (claim 5) or a rotating element (claim 6). Additionally, the prior art does not teach a configuration wherein the first surface facing the secondary battery, such that the first charge/discharge positive electrode contacts the first measuring lead, the second measuring lead and the positive electrode lead, and such that the first charge/discharge negative electrode terminal contacts the negative electrode lead (claim 8). The allowable subject matter is directed to elements of the invention that detach and pivot the terminal case to switch from a normal operating mode to a measurement mode (P28 of the PGPUB).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./           Examiner, Art Unit 1729  

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729